Case 2:20-cv-00078-JDL Document 98 Filed 04/16/21 Page 1 of 1        PageID #: 4623




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


DARRYL SCHNEIDER, et al.,             )
                                      )
      Plaintiffs,                     )
                                      )
                     v.               ) 2:20-cv-00078-JDL
                                      )
ABC, INC., et al.,                    )
                                      )
      Defendants.                     )

                                     ORDER

      On March 31, 2021, the Court entered an Order dismissing the Plaintiffs’

Amended Complaint as to all Defendants (ECF No. 87), and a judgment of dismissal

entered the same day (ECF No. 88). Between April 7 and 9, 2021, the Plaintiffs filed

two motions, with attachments and other documents, seeking various forms of relief

from judgment (ECF Nos. 90, 97). The Plaintiffs’ filings are meritless and do not

raise any legitimate grounds for relief from judgment or other action by the Court.

Accordingly, the Plaintiffs’ motions (ECF Nos. 90, 97) are DENIED.



      SO ORDERED.

      Dated this 16th day of April, 2021.


                                                    /s/ JON D. LEVY
                                               CHIEF U.S. DISTRICT JUDGE
